10

11

[2

13

14

15

16

1?

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-000-
UNITED STATES OF AMERICA, ) Case No: 2:20. aS
i ) ORDER FOR ISSUANCE OF
Plaintiff, ) WRIT OF HABEAS CORPUS
} AD PROSEQUENDUM FOR
vs. ) RICKY FLAMENCO
) (1D#)05663109
RICKY FLAMENCO, )
)
Defendant.

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

out of this Court, directing the production of the body of the said RICKY FLAMENCO before

the United States District Court at Las Vegas, Nevada, on or about

lA/aP Tues 3 (¢7 [2or0 .
2:30 pm, DJA, 3A ____, for arraignment and any further proceedings

 

and from time to time and day to day thereafter until excused by the said Court.

UNITED STATES MAGISTRATE JUDGE

DATED: March 10, 2020

 

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

NICHOLAS A. TRUTANICH

United States Attorney

District of Nevada

Nevada Bar Number 13644
MELANEE SMITH

Assistant United States Attorney
Nevada State Bar Number 12940
501 Las Vegas Boulevard South

Suite 1100

Las Vegas, Nevada 89101
702-388-6336

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-o00-
UNITED STATES OF AMERICA, ; Case No.: 2:20-cr--4 3
Plaintiff. ) PETITION FOR WRIT OF HABEAS
° ) CORPUS AD PROSEQUENDUM FOR
vs ) RICKY FLAMENCO (1D#)05663109
)
RICKY FLAMENCO,
)
Defendant.
)

 

 

 

The petition of the United States Attorney for the District of Nevada respectfully shows
that RICKY FLAMENCO is committed by due process of law in the custody of the Warden,
Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said RICKY
FLAMENCO be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so that

the said RICKY FLAMENCO may be present before the United States District Court for the

IA/AP Tues _3] 1 7f2oz

District of Nevada, Las Vegas, Nevada, on _ 2:30 pm, DJA, 3A , for

arraignment and from time to time and day to day thereafter until excused by the said Court.
That the presence of the said RICKY FLAMENCO before the United States District

Court on or about IA/AP Tues_3 [17/2020 , for arraignment and from time
2:30 pm, DIA, 3A oo

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

to time and day to day thereafter until excused by the Court has been ordered by the United States
Magistrate or District Judge for the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding

them to produce the said RICKY FLAMENCO before the United States District Court on or

tA/AP Tues 3/1/2420

about _ 2:30 pm, DJA, 3A

, for arraignment and from time to time and
day to day thereafter, at such times and places as may be ordered and directed by the Court entitled
above, to appear before the Court, and when excused by the said Court, to be returned to the
custody of the Warden, Clark County Detention Center, Las Vegas, Nevada.

DATED this 10" day of March, 2020

Respectfully submitted,

NICHOLAS A. TRUTANICH

United WM

MELANEE SMITH
Assistant United States Attorney

 
